Title: From John Adams to Benjamin Rush, 27 February 1805
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Feb. 27. 1805

I have just now received your friendly letter of the 19th. and rejoice with you Sincerely in the Wellfare of your Family. I wish you had named the Captain in the British Army who has been So fortunate as to marry your Second daughter; Many of those officers are worthy Men, and you are much in the Wrong to deplore her as lost to you,—for life. Neither Upper Canada nor England are so far off, but you may often hear from her, and much of her happiness. How many other daughters have you and what are their names.—John, I doubt not will do well and Richard, with patience and perseverance indispensable in a Lawyer, Sometimes and indeed  commonly through a long Noviciate, will have no cause to fear. No civilized Society can do without Lawyers.
Now for the first part of your letter.—I have enjoyed as much health for the last four years as during any part of my life: and my Spirits have been as chearfull as they ever were Since. Some Sin, to me unknown, involved me in Politicks. It must have been my own, for my father had certainly none towards me, and as little towards God or Man as any Man I ever knew in my life.—You hear I am still facetious upon Some Subjects, But my facetiousness you know was always awkward and seldom understood. When I was young I had two intimate Friends Jonathan Sewall and Daniel Leonard—they both went away to England in 1775. These used to tell me I had a little capilary Vein of Satire, meandering about in my Soul, and it broke out So Strangely, suddenly and irregularly, that it was impossible ever to foresee when it would come or how it would appear. I have thought of this sometimes and have had reasons enough to do so.—Certainly there is more of the Caustic of Juvenal in it: certainly none of the Wit of Horace: and I fear little or none of his good nature or good humour.—It is like Whitefords Punns. He made one once at my Table So extreamly neat, & pertinent and  but at the same time so far fetched, that it set the Table in a roar. Whiteford said I how could you think of that? It is so extremely remote and yet so exact, that I am sure I could not have found it, in twenty Years study. Lord said he, I know not, I found it right before me. I stumbled on it, before I saw it. It came of itself, I did not hunt it.—At least in this, I resemble Whiteford, the Cross Reader. I know nothing of any facetiousness in myself. If it is ever there it comes of itself; I hunt it not. You will expect from me, the garrulity of narrative old age, and here you have it.
Now for the latter part of your letter. I resemble you and Sancho.—I call for my Leavers and Iron Bars, for my Chissells Drills and Wedges to Split rocks, and for my waggon to cart Seaweed for manure upon my farm. I mount my Horse and ride on the Sea Shore: and I walk upon Mount Wollaston and Stony field Hill.—Notwithstanding all this I read the public Papers and Documents, and I cannot and will not be indifferent to the Condition and Prospects of my Country. I love the People of America and believe them to be incapable of Ingratitude. They have been they may be and they are deceived. It is the Duty of Somebody to undeceive them.
A Philosopher like Linnæus might Safely appeal to the Boys. But what are those to do who are to be tried by Boys, on the Testimony of false Witnesses. Boys who are to have laid before them a Dozen vollums of lying Newspapers and Pamphlets edited annually for twenty, thirty or forty years together without any contradiction, and aggravated by as many more Volumes of private Letters at least as lying as the Newspapers.
An Appeal to the last day, eternal Justice and an Assembled World, like Judge Chace, to be sure is perfect safety, when it can be made. Although I have no doubt that Able and Upright Men could make it with sincerity as to his Integrity and good Intentions; Yet I confess, for myself I shall rather Say at that Tribunal "God me merciful to me a sinner." Yet if called to such a Tryal as his I could do as he did, and I believe I should have done it.
My family join in friendly regards to yours, with your old / Friend, and humble Servant
J. Adams
N.B. Let me enquire after Lucius Horatius Stockton. I will never forget him, because he was the only Man in America who understood my Administration and had the Spirit to avow it and explain it, in print
J. Adams
